  Case 1:20-cv-04074-NLH Document 9 Filed 09/24/20 Page 1 of 2 PageID: 64



                       UNITED STATES DISTRICT COURT
                          DISTRICT OF NEW JERSEY


      JEFFREY JOHN VALENTA,              1:20-cv-4074 (NLH)

                     Petitioner,         MEMORANDUM OPINION & ORDER

           v.

      DAVID ORTIZ,

                     Respondent.


APPEARANCES:

Jeffrey John Valenta
35910-068
Fort Dix
Federal Correctional Institution
Inmate Mail/Parcels
East: P.O. Box 2000
Fort Dix, NJ 08640

       Petitioner pro se


Craig Carpenito, United States Attorney
Jessica Rose O’Neill, Assistant United States Attorney
U.S. Attorney's Office
401 Market Street
4th Floor
P.O. Box 2098
Camden, NJ 08101

       Attorneys for Respondent

HILLMAN, District Judge

       WHEREAS, Petitioner filed a petition for writ of habeas

corpus under 28 U.S.C. § 2241 on April 13, 2020, see ECF No. 1;

and
  Case 1:20-cv-04074-NLH Document 9 Filed 09/24/20 Page 2 of 2 PageID: 65



     WHEREAS, the Court ordered Respondent to answer the

petition within 45 days on June 2, 2020, see ECF No. 7; and

     WHEREAS, the 45-day period to file an answer or motion to

dismiss ended on July 17, 2020; and

     WHEREAS, Respondent has not filed its answer to date,

     THEREFORE, IT IS on this      24th       day of September, 2020

     ORDERED that within 14 days of this Order, Respondent shall

show cause in writing why the petition should not be granted;

and it is finally

     ORDERED that the Clerk shall send a copy of this Order to

Petitioner by regular mail.


                                            s/ Noel L. Hillman
At Camden, New Jersey                     NOEL L. HILLMAN, U.S.D.J.




                                    2
